Citation Nr: 1434905	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the lower extremities, to include as secondary to a lumbar spine disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team).  Jurisdiction has been retained by the RO located in Montgomery, Alabama.

In August 2012, April 2013, November 2013, and March 2014, these matters were remanded by the Board for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

By way of background, an August 2013 rating decision granted service connection for residuals of broken toes.  A November 2013 Board decision granted service connection for bilateral foot arthritis, and denied service connection for peripheral vascular disease (PVD) of the lower extremities.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from May 1955 to May 1958.  He claims that he has a neurological disorder of the lower extremities, and bilateral knee DJD, as a result of his active service.  He asserts that these conditions were incurred in an in-service accident involving a 55-gallon drum rolling over his body.  In the alternative, he asserts that his neurological disorder of the lower extremities is secondary to his service-connected lumbar spine disability.  

Most recently, in March 2014, the Board remanded the Veteran's claims for new VA medical opinions (or for a new VA examination).  Subsequently, a new May 2014 VA examination was performed.  The May 2014 VA examiner opined that the Veteran's peripheral neuropathy is "less likely than not" related to the in-service drum incident or his lumbar spine disability, reasoning that it is "at least as likely as not" secondary to his diabetes mellitus.  No further rationale was provided.  The Board also acknowledges that, as noted by the Veteran's representative, the VA examiner did not address the Veteran's claimed bilateral knee DJD disability.  Regrettably, therefore, the Board finds the VA examiner's opinion to be not adequate, and that the claims should be remanded for another VA medical opinion.    See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board emphasizes that the next VA medical opinion should address both the Veteran's claimed peripheral neuropathy of the lower extremities, as well as his claimed bilateral knee DJD.  It should also include a thorough rationale for the opinions provided.  The examiner should also address whether the peripheral neuropathy and bilateral knee DJD were aggravated by his lumbar spine disability.

The Board also notes that the June 2014 Supplemental Statement of the Case (SSOC) listed evidence of record as including VA treatment records from the Central Alabama VA medical center (VAMC) dated through March 2014, but the electronic claims files (VBMS and VVA) only includes Central Alabama VAMC records dated through September 2012.  Therefore, on remand, all of the Veteran's treatment records from the Central Alabama VAMC dated from September 2012 to present should be associated with the claims file.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file (electronic) all of the Veteran's VA treatment records from the Central Alabama VA medical system dated from September 2012.

2.  After the above development has been completed, obtain another medical opinion to address the nature and etiology of the Veteran's claimed a) peripheral neuropathy of the lower extremities, and b) bilateral knee DJD.  The claims folder should be forwarded to the clinician for review.  The clinician should review the medical history and clarify whether it is "at least as likely as not" that the Veteran's peripheral neuropathy of the lower extremities and bilateral knee DJD:

a) Had onset during active service or is otherwise directly related to service, including the conceded 55-gallon drum incident; or

b) Was caused by the Veteran's service-connected lumbar spine disability; or

c) If not directly related to service or caused by the Veteran's lumbar spine disability, please address whether it was nevertheless aggravated (worsened) beyond the natural progress of the disease) by the Veteran's lumbar spine disability.

If aggravation is found the clinician should address the following medical issues: (1) the baseline manifestations of the Veteran's neurologic disorder found prior to aggravation; and (2) the increased manifestations which in the examiner's opinion are proximately due to the service-connected low back disability.

If the clinician feels that an examination is necessary in order to provide the requested opinions, then one should be scheduled.  

[NOTE:]  The prior examination report was found to be insufficient as the examiner opined that it was less likely than not that peripheral neuropathy is related to service or the service-connected lumbar spine condition but also opined that peripheral neuropathy was at least as likely as not due to diabetes mellitus.  This appears to indicate that peripheral neuropathy could at least as likely as not be due to causes other than diabetes mellitus, which might include service or the service-connected lumbar spine disability, therefore, the Board finds that additional medical inquiry is necessary.

Accordingly, a complete rationale is requested for all opinions provided.

3.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

